DLD-164                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-1283
                                     ___________

                                   MARILYN KENT,
                                               Appellant,

                                           v.

                                FLORENCE VICKERS

                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 12-cv-00116)
                      District Judge: Honorable Juan R. Sanchez
                     ____________________________________

                        Submitted for Possible Summary Action
                  Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                     April 19, 2012

             Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                              (Opinion filed: June 5, 2012)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Marilyn Kent appeals pro se from the United States District Court for the Eastern

District of Pennsylvania’s order dismissing her complaint. Because this appeal does not
                                            1
present a substantial question, we will summarily affirm the District Court’s order. See 3d

Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

                                              I.

       In January, 2012, Kent filed a motion to proceed in forma pauperis ( ”) in the
                                                                          “IFP

District Court. Her complaint was entered on the District Court’s docket on January 17,

2012, the same day that it granted Kent’s motion to proceed IFP and dismissed her

complaint pursuant to 28 U.S.C. § 1915(e).

       Kent’s complaint, which is one in a series of actions involving her horses, appears

to assert that, in December 2009, she and Florence Vickers entered into a contract to

house Kent’s horses in Vickers’s barn. She contends that, throughout the next several

months, her horses suffered due to the poor condition of the barn and that Vickers

responded to her complaints by turning off the barn’s water supply. Kent was thus

required to carry water to her horses. Kent asserts that Vickers threatened her, assaulted

her, “bullied her, harassed her, slandered her, and breached their contract. She also refers
             ”

to a claim for damages by Vickers, which she states is based on fraud and corruption.

       The District Court’s order dismissing the complaint explained that Kent, as a

private citizen, did not have the right to bring a criminal case against the defendant nor

could she proceed on a civil cause of action based on federal criminal laws. Additionally,

the District Court stated that she had not met the requirements for bringing state law

claims under the District Court’s diversity jurisdiction because she and the defendant are

Pennsylvania residents.
                                              2
       Kent now appeals.

                                              II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s sua sponte dismissal of a complaint under 28 U.S.C. § 1915(e)(2) is plenary.

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       If a complaint is vulnerable to dismissal, a district court generally must first permit

the plaintiff to file a curative amendment. See Fletcher-Harlee Corp. v. Pote Concrete

Contractors, Inc., 482 F.3d 247, 252 (3d Cir. 2007) (observing that, in civil rights cases,

“
leave to amend must be granted sua sponte before dismissing the complaint). “Dismissal
                                                           ”

without leave to amend is justified only on the grounds of bad faith, undue delay,

prejudice, or futility. Alston v. Parker, 363 F.3d 229, 236 (3d Cir. 2004).
                      ”

       Here, the District Court did not err in dismissing the complaint without providing

Kent with an opportunity to amend her complaint because any such amendment would be

futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). The

District Court properly dismissed any criminal claims that Kent attempted to bring, as a

private person does not have a “judicially cognizable interest in the prosecution . . . of

another. See Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Additionally, to the
       ”

extent that Kent attempted to raise any state law claims, the District Court properly

determined that such claims would be futile because Kent cannot meet the requirements

for proceeding under the federal court’s diversity jurisdiction. Although allegations of

jurisdiction generally may be amended, in this case it is clear from the complaint that
                                               3
both parties are Pennsylvania citizens and that the jurisdictional defect cannot be cured.

See 28 U.S.C. § 1332.

       For these reasons, we conclude that this appeal presents “no substantial question,
                                                                                        ”

and will therefore summarily affirm the District Court’s judgment. See 3d Cir. L.A.R.

27.4; I.O.P. 10.6.




                                             4